Cite as 2016 Ark. App. 189


                  ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CV-15-893



                                                OPINION DELIVERED APRIL 6, 2016

 JENNIFER LEA HOSEY
                              APPELLANT
                                                APPEAL FROM THE ARKANSAS
                                                WORKERS’ COMPENSATION
 V.                                             COMMISSION
                                                [NO. G108727 & G209123]

 WAL-MART ASSOCIATES, INC.
                    APPELLEE                    AFFIRMED



                          ROBERT J. GLADWIN, Chief Judge

          Jennifer Lea Hosey appeals from the Arkansas Workers’ Compensation

Commission’s (“Commission’s”) denial of her claim for medical benefits for her neck and

shoulder injuries. Appellant contends that her injuries were caused by accidents while in

the employ of appellee Wal-Mart Associates, Inc. (Wal-Mart), thus requiring Wal-Mart to

provide the medical care for both problems and entitling her to temporary total-disability

benefits (TTD). Because the Commission had a substantial basis for the denial of relief, we

affirm.

                                           I. Facts

          Appellant worked for Wal-Mart as an overnight stocker on October 6, 2011, when

she manually pulled a pallet of juice backward and ran the pallet into a stack of milk crates.

She was facing the pallet of juice and pulling the pallet jack with both hands when she hit

[Type here]
                                  Cite as 2016 Ark. App. 189

the milk crates, coming to a dead stop. She was jerked forward, and her right shoulder

popped. She immediately had burning pain and sharpness from her shoulder down to her

hand on her right side.

       Appellant reported the incident to a supervisor, describing it as having caused her

arm to have “shooting pains [that] run from the shoulder to [her] fingers on the right side.”

On October 11, 2011, she described her injury on the Form AR-N as “Rt shoulder, Rt

arm all the way down to fingers, Rt side of neck.” Dr. Hasmukh Patel treated her for right-

arm and shoulder pain on that date, ordered an MRI, and placed her on light duty.

Appellant performed light-duty work for Wal-Mart and was referred to Dr. Charles Pearce.

       Dr. Pearce noted in his initial evaluation on November 29, 2011,

       She had an MR arthrogram performed on November 7, 2011, which by report
       showed a posterior superior labral tear, she had previously had an anterior labral
       repair done by me on August 13, 2008, and this was intact. I reviewed her scan I
       do not see a definite posterior superior labral tear as described. The anterior labral repair
       is intact.

(Emphasis added.) His assessment was that her right-shoulder pain was consistent with

possible nerve irritation, and there were no physical findings consistent with a posterior

labral tear. He found that appellant was not at maximum-medical improvement (MMI) and

that she should continue light duties. Appellant followed up with Dr. Pearce on December

29, 2011, and he found that she was still not at MMI, but that she could resume her regular

work duties.

       Appellant requested a change of physician, and on February 15, 2012, appellant saw

Dr. Jason Stewart for a second opinion. His assessment was as follows:

       1) Based on the lack of findings on her physical exam, I believe that the slight loss
          of motion she has is a residual of the 2008 surgery. At that time she says that she

                                                2
                                  Cite as 2016 Ark. App. 189

          had lost approximately 25% of her function of the arm. I would not estimate it
          to be that great today. I would say that she has 10% or less deficit in range of
          motion of the right arm, but I believe this to be a residual still from 2008 and not
          a new finding. She does not symptomatically show any signs of a posterior superior labral
          tear and I would not recommend any surgery on the shoulder for this problem.
       2) Cervical radiculopathy, most likely C5, symptomatic. I would recommend an
          MRI of the C-spine. It does not sound like this injury is being covered by Worker’s
          Comp. If it is, I would recommend an MRI of the C-spine. If not, I have advised
          her to contact her personal family physician, Dr. Robert Sykes in Nashville,
          Arkansas, and I would recommend that he get an MRI for her of her neck to see
          if she does have a symmetric disc bulge causing cervical symptoms that could
          cause the lateral shoulder pain and arm pain and numbness in the hands.
       3) Regarding her right shoulder, she is at [MMI]. There is no impairment rating
          for this diagnosis, and she can return to her regular duties without restriction.
          (Emphasis added.)

       At Dr. Stewart’s recommendation, Dr. Robert Sykes referred appellant to a

neurosurgeon, Dr. Fred Contreras, on May 10, 2012, and his nurse noted the following:

       [Appellant] went round and round with the doctor of their choice, who told her that
       the MRI of her right shoulder, which was done at Texarkana MRI, was negative.
       She states that her thumb and first two fingers on each hand go numb when she raises
       her arms or drives. Her right elbow aches all the time and she rates it as a 9/10. She
       also states that her right shoulder and arm just really hurt all the time and she rates
       that as a 9/10. She is currently on full duty at work at Walmart at this time. She
       comes to us for further evaluation and management to rule out a possibility of a
       problem with her neck.

       An MRI of her neck was performed on June 4, 2012, and Dr. Contreras found that

appellant appeared to have “disc protrusions, although they appear to be on the left rather

than the right. She appears to have a small disc herniation at C7,T1 on the left and C6-7

on the left.” His impression/plan states,

       [G]iven the degree of atrophy and weakness, this probably needs to be worked up.
       I have indicated that her current study does not demonstrate an obvious source for
       her pain. I have recommended a myelo-CT which we will get done and then have
       her follow back up with us.
       A nerve-conduction study was done on June 25, 2012, and the results indicated

carpal-tunnel syndrome grade 3 (moderately severe) bilaterally, worse on the left. A CT

                                                3
                                 Cite as 2016 Ark. App. 189

exam of the C-spine was performed on June 25, 2012, and the only defects found were at

the C5-C6 level, where mild bulging of the annulus fibrosis versus a small central disc

protrusion was revealed. At the C6-C7 level, axial images demonstrated a small left

paracentral disc protrusion. And, at the C7-T1 level, a small left paracentral disc protrusion

was found.

       Dr. Contreras’s nurse reported on July 17, 2012, that appellant had brought her CT

exam results and that Dr. Contreras felt strongly that she had nerve-root defects at C6-7-

T1. The nurse noted, “Going back to her initial visit in May, definitely her neck problem

could be related to work secondary to the fact that she was pulling a pallet of juice and ran

into a pallet of milk and pinched the nerves.” Appellant was returned to work with a

weight-lifting restriction of no greater than twenty pounds.

       Appellant underwent a right carpal tunnel release and an anterior-cervical discectomy

and fusion on May 6, 2013. After complaining of right-shoulder pain, on September 12,

2013, appellant underwent an MRI of her right shoulder, and the radiologist found a

suspected small full-thickness tear of the supraspinatus tendon anteriorly in the region of the

rotator interval, finding, “Additional small intrasubstance tear versus postop change is seen

more posteriorly in the region of the infraspinatus tendon.”

       Dr. Charles Daniels examined appellant on March 27, 2014, and summarized

appellant’s medical history as follows:

       [Appellant] comes in complaining of right shoulder pain. Her problems began in
       2008 when she was formerly employed with Wal-Mart National Arkansas. She was
       seen by Dr. Charles Pearce in Little Rock and had orthoscopic right surgical
       procedure. She does not know what was done. I do have a copy of an MRI that
       was done of her right shoulder after that on 11/07/2011, which shows evidence of
       a labral repair, but no acute pathology. She states that this MRI was obtained after

                                              4
                                Cite as 2016 Ark. App. 189

       a reinjury in 2009. She further re-injured her shoulder by her report moving pallets
       in 2012. She changed from Dr. Pearce along the way to Dr. Jason Stewart. When
       he saw her he thought she had cervical radiculopathy. She was subsequently referred
       to a spine surgeon at Texarkana, Texas, and reports she underwent C6-C7 cervical
       arthrodesis followed up by right carpal tunnel release. She has not been able to see
       that surgeon after that. She has currently been laid off because of her inability to
       work due to her right shoulder debility. She had another MRI on 09/12/2013,
       which possibly demonstrates a small full-thickness rotator cuff tear in rotator interval
       and has some AC joint DJD.

Dr. Daniels’s impression was that she had a small rotator-cuff tear that was full thickness,

and he recommended outpatient arthroscopy and mini-open rotator-cuff repair if the MRI

findings were borne out.

       Appellant filed for medical leave from Wal-Mart beginning July 19, 2012, and the

leave was extended, according to her testimony, for about a year. Thereafter, Wal-Mart

terminated her employment. At the same time, appellant’s long-term disability benefits ran

out. Appellant filed a claim with the Commission for her neck, right shoulder, and bilateral

carpal-tunnel injuries on September 12, 2012, and Wal-Mart controverted her claims related

to her neck and carpal tunnel and refused any further treatment for the right shoulder.

       After a hearing, the administrative law judge (ALJ) determined that appellant had

sustained a compensable injury to her right shoulder on October 6, 2011. However, he

found that she failed to establish by a preponderance of the evidence that (1) she had

sustained a compensable neck injury or a compensable carpal-tunnel-syndrome injury; (2)

the rotator-cuff repair proposed by Dr. Daniels was related to her compensable right-

shoulder injury; and (3) she was entitled to TTD after July 19, 2012.

       This decision was appealed to the Commission, and the Commission affirmed and

adopted the ALJ’s decision on September 30, 2015. Appellant filed her notice of appeal on


                                              5
                                Cite as 2016 Ark. App. 189

October 15, 2015, and this appeal timely followed. On appeal, appellant is abandoning her

claim for a right-carpal-tunnel injury.

       Typically, on appeal to this court, we review only the decision of the Commission,

not that of the ALJ. Smith v. Commercial Metals Co., 2011 Ark. App. 218, 382 S.W.3d 764.

In this case, the Commission affirmed and adopted the ALJ’s opinion as its own, which it is

permitted to do under Arkansas law. Id. Moreover, in so doing, the Commission makes

the ALJ’s findings and conclusions the findings and conclusions of the Commission. Id.

Therefore, for purposes of our review, we consider both the ALJ’s order and the

Commission’s majority order.

                                    II. Standard of Review

       To prove a compensable injury as a result of a specific incident which is identifiable

by time and place of occurrence, the claimant must establish by a preponderance of the

evidence (1) an injury arising out of and in the course of employment; (2) that the injury

caused internal or external harm to the body which required medical services or resulted in

disability or death; (3) medical evidence supported by objective findings, as defined in Ark.

Code Ann. § 11-9-102(16) (Repl. 2012), establishing the injury; and (4) that the injury was

caused by a specific incident identifiable by time and place of occurrence. Ark. Code Ann.

§ 11-9-102(4)(A)(i).

       In reviewing decisions from the Commission, we view the evidence and all

reasonable inferences deducible therefrom in the light most favorable to the Commission’s

findings. Ganus v. St. Bernard’s Hosp., LLC, 2015 Ark. App. 163, 457 S.W.3d 683. When

the Commission denies benefits because the claimant has failed to meet his burden of proof,


                                              6
                                  Cite as 2016 Ark. App. 189

the substantial-evidence standard of review requires that we affirm if the Commission’s

decision displays a substantial basis for the denial of relief. Willis v. Great Dane Trailers, 2014
Ark. App. 547, 444 S.W.3d 423. The issue is not whether the appellate court might have

reached a different result from the Commission, but whether reasonable minds could reach

the result found by the Commission; if so, the appellate court must affirm. Id.

                                  III. Neck and Shoulder Claims

       Appellant claims that the decision denying benefits for her neck and shoulder injuries

is not supported by substantial evidence. The ALJ denied her benefits for her neck, finding

that she did not sustain a neck injury for three reasons: (1) Her testimony and written

accounts about what happened provided no indication that she received neck trauma; (2)

She pursued neck surgery under private insurance; and (3) No doctor had identified any

neck or spine trauma that she might have sustained in the incident.

       Appellant contends that she reported a neck injury only five days after the at-work

incident. She cites Dr. Stewart’s recommendation on February 15, 2012, that she obtain an

MRI of the C-spine and the findings of the MRI performed on June 4, 2012, which were

a small left paracentral disc protrusion at C7-T1 and C6-C7, and a minimal central disc

protrusion at C5-C6. She also points to the cervical myelogram on June 25, 2012. Based

on that test, Dr. Contreras’s nurse wrote on July 17, 2012, that appellant had nerve-root

defects at C6-7, T1. 1 The nurse also wrote, “Going back to her initial visit in May,

definitely her neck problem could be related to work secondary to the fact that she was



       The report of July 17, 2012, was written by Sherry Missildine, RN, ACNP and
       1

reviewed by Dr. Contreras.

                                                7
                                 Cite as 2016 Ark. App. 189

pulling a pallet of juice and ran into the pallet of milk and pinched the nerves.” Thus,

appellant contends that she presented objective-medical evidence of a neck injury and an

opinion from a treating specialist that the condition was related to her on-the-job incident

in October 2011.

       Regarding her shoulder, appellant had another MRI in September 2013, and Dr.

Daniels wrote that she had a possible small rotator-cuff tear. Appellant argues that despite

the medical evidence, the ALJ concluded that there was no causal connection between the

rotator-cuff tear in 2013 and the October 2011 accident.

       She also contends that the ALJ erred as a matter of law by requiring a medical opinion

on causation because he erroneously based his determination on compensability of the neck

injury on what he called a lack of a physician’s opinion that appellant “sustained a neck

injury while pulling a pallet on October 6, 2011.” She cites Wal-Mart Stores, Inc. v.

VanWagner, 337 Ark. 443, 447, 990 S.W.2d 522, 524 (1999), for the proposition that

objective medical evidence is not essential to establish the causal relationship between the

injury and a work-related accident in a workers’ compensation case. She contends that

there are scans showing definite disc and neck injuries. She also claims that the record

contains Dr. Contreras’s opinion that the neck injury was associated with the accident at

work. Thus, she argues that the ALJ erred as a matter of law by requiring an opinion from

a physician that appellant sustained a neck injury while pulling a pallet.

       She also contends that her shoulder and neck injuries are compensable based on the

accident having aggravated her preexisting conditions. Ozark Nat’l Food v. Pierson, 2012
Ark. App. 133, 389 S.W.3d 105. She claims that the accident made her shoulder problems


                                              8
                                  Cite as 2016 Ark. App. 189

worse, and the same holds true for her neck injury. She claims that if she had issues with

her neck before the 2011 accident, she was not symptomatic, but she became symptomatic

afterward, necessitating medical treatment. Williams v. L&W Janitorial, Inc., 85 Ark. App.
1, 145 S.W.3d 383 (2004).

       Further citing Williams, supra, she contends that the compensable injury here was a

factor in the resulting need for medical treatment, and this was the opinion of Dr. Contreras.

She argues that after Dr. Contreras performed the neck surgery, most of her symptoms

disappeared, save for the continuing pain in her shoulder. This postsurgical improvement

is a proper consideration in determining whether surgery was reasonable and necessary. Hill

v. Baptist Med. Ctr., 74 Ark. App. 250, 48 S.W.3d 544 (2001).

       Appellant claims that Arkansas courts have long recognized that a causal relationship

may be established between an employment-related incident and a subsequent physical

injury based on evidence that the injury manifested itself within a reasonable period of time

following the incident so that the injury is logically attributable to the incident, where there

is no other reasonable explanation for the injury, citing Hall v. Pittman Constr. Co., 235 Ark.
104, 357 S.W.2d 263 (1962). 2 She contends that she complained of neck, shoulder, and

arm pain within five days of the accident and asserts that this was a reasonable period of time

following the incident. Thus, as Dr. Contreras pointed out, appellant maintains that her

injury is logically attributable to the incident.


       2
        We note that Act 10 of 1986, Second Extraordinary Session, codified as Ark. Code
Ann. § 11-9-704(c)(4) (1987), changed the law to provide that in determining whether a
party has met its burden of proof, ALJs and the Commission shall weigh the evidence
impartially and without giving the benefit of the doubt to any party. Wade v. Mr. C.
Cavenaugh’s, 298 Ark. 363, 367, 768 S.W.2d 521, 522–23 (1989).

                                                9
                                Cite as 2016 Ark. App. 189

       We disagree with appellant’s contention that the ALJ required objective medical

evidence to establish the causal relationship between the alleged neck injury and the work-

related accident. The ALJ’s opinion regarding appellant’s claimed neck injury states as

follows:

              First, Ms. Hosey’s account of what happened with the pallet jack provides no
       indication to this examiner that she received any trauma whatsoever to her neck and
       cervical spine simply by walking backward five feet dragging a pallet of juice until
       the pallet hit a stack of milk crates. Her attorney at one point described the incident
       as involving “this jerking sensation and her grabbing a hold of and holding onto that
       and the jerking and the holding back and forth . . .” Again, however, there is no
       indication from either Ms. Hosey’s written accounts or her hearing testimony
       indicating that while pulling the jack five feet and then hitting the milk crates with
       the pallet she either slipped, fell, hit her head, or sustained any other identifiable
       trauma to her head, neck or spine.
              Second, when Ms. Hosey pursued neck surgery with Dr. Contreras, she did
       so using private insurance. Third, neither Dr. Contreras nor any other physician has
       ever identified any type of head, neck, or spine trauma that Ms. Hosey might have
       sustained in the incident that she described, and no physician has opined that Ms.
       Hosey sustained a neck injury while pulling a pallet on October 6, 2011. On this
       record, Ms. Hosey has failed to establish a work related neck injury by either a
       preponderance of the medical evidence or a preponderance of the non-medical
       evidence. I find that the respondent is not liable for any of the treatment that Ms.
       Hosey has received related to her neck.

       The determination of whether a causal connection exists is a question of fact for the

Commission to determine. Smith v. Sw. Ark. Food Bank, 2011 Ark. App. 181, 381 S.W.3d
889. A claim for workers’ compensation benefits must be based on proof. Id. Credibility

of witnesses and the weight to be given to their testimony are within the exclusive province

of the Commission. Cedar Chem. Co. v. Knight, 372 Ark. 233, 273 S.W.3d 473 (2008).

       Based on our review, all of appellant’s arguments are resolved by acknowledging that

the Commission did not give weight to Dr. Contreras’s report, scribed by his nurse

practitioner, which stated that the possible nerve-root defect “definitely” could be related


                                             10
                                Cite as 2016 Ark. App. 189

to the 2011 work incident.      The opinion was based on subjective information from

appellant; however, the Commission is not bound by a doctor’s opinion that is based on

facts related to him by the claimant. Beliew v. Lenox Indus., 2010 Ark. App. 112.

       With our standard of review in mind, we hold that the Commission had a substantial

basis for the denial of relief, and the Commission did not err as a matter of law. The

Commission found, based on the evidence in the record, that it was not credible that the

minor incident described by appellant caused all the fairly serious injuries as alleged. The

evidence was that appellant had reported problems with her neck and numbness, pain, and

tingling in her hands for years prior to the work-related incident. Wal-Mart points to

appellant’s complaint of neck pain that extended into her hands “in a stocking glove

fashion,” on May 29, 2008, and again in November 2009. She testified that she had a

tingling in her hands for about a year prior to the October 2011 injury. She also testified

that she had previously used wrist splints due to pain in her hands, like a needle sensation,

since before 2008, when she worked at the Days Inn. The medical records indicate

degeneration in the left side of the neck, and she testified that she hurt her right arm and

right shoulder.

       Regarding appellant’s right shoulder, the MRI taken soon after the incident on

November 7, 2011, did not show any indication of a rotator-cuff tear. Further, neither Dr.

Pearce nor Dr. Stewart reported any indication that appellant’s complaints of pain could be

associated with a rotator-cuff tear. The Commission gave weight to Dr. Pearce’s opinion,

as he had been treating appellant since 2008 when he had performed a previous right-

shoulder surgery on her. Both Dr. Pearce and Dr. Stewart concluded that the right-shoulder


                                             11
                                Cite as 2016 Ark. App. 189

injury on October 6, 2011, did not cause any permanent impairment. The Commission

considered Dr. Daniels’s proposal of rotator-cuff surgery and determined that he had been

given a materially inaccurate history. The ALJ noted that Dr. Daniels had been told that

the pallet incident occurred in 2012, which was after the 2011 shoulder MRI.

       The Commission is not required to believe the testimony of the claimant or any

other witness, but may accept and translate into findings of fact only those portions of the

testimony it deems worthy of belief; this court is foreclosed from determining the credibility

and weight to be accorded to each witness’s testimony. Jackson v. O’Reilly Auto. Inc., 2013
Ark. App. 755. The Commission has the authority to accept or reject a medical opinion

and the authority to determine its probative value. Id. While it is within the province of

the Commission to weigh conflicting evidence, the Commission may not arbitrarily

disregard medical evidence. Id. Accordingly, we hold that substantial evidence supports

the Commission’s determination denying appellant’s claims for her neck and shoulder

injuries. The Commission was well within its authority in giving greater weight to Dr.

Pearce’s and Dr. Stewart’s opinions rather than relying on the opinions of Dr. Daniels and

Dr. Contreras.

                                          IV. TTD

               To receive TTD benefits, the claimant must prove by a preponderance of the
       evidence that he is within the healing period and is totally incapacitated from earning
       wages. Union Drilling, Inc. v. Griffith, 2015 Ark. App. 273, 2015 WL 1952691. The
       healing period ends when the employee is as far restored as the permanent nature of
       the injury permits; thus, if the underlying condition causing the disability has become
       stable and nothing in the way of treatment will improve that condition, the healing
       period has ended. Id. The determination of when the healing period has ended is a
       factual determination for the Commission. Smallwood v. Ark. Dep’t of Human
       Servs., 2010 Ark. App. 466, 375 S.W.3d 747.


                                             12
                                Cite as 2016 Ark. App. 189

Ark. Dep’t of Parks & Tourism v. Price, 2016 Ark. App. 109, at 10, ___ S.W.3d ___, ___.

       Appellant argues that she has been unable to work for a long time, first taking short-

term and then long-term disability, until Wal-Mart terminated her employment. Her

doctors told her not to work, at least until a few weeks after the neck surgery. Thus, she

contends that she is entitled to TTD for that time period.

       Wal-Mart contends that the Commission found Dr. Stewart credible and gave great

weight to his indication that appellant had reached MMI for her compensable right-shoulder

injury and could return to regular-duty work on February 15, 2012. Appellant wrote on

her leave request that her reason was her “own serious health condition.”       Because we

affirm the Commission’s determination that the various injuries for which appellant sought

treatment after July 19, 2012, were not causally related to the October 6, 2011 work

incident, we affirm the Commission’s decision to deny TTD on or after July 19, 2012.

       Affirmed.

       HARRISON and WHITEAKER, JJ., agree.

       Moore, Giles & Matteson, L.L.P., by: Greg Giles, for appellant.

       Bassett Law Firm LLP, by: Curtis L. Nebben, for appellee.




                                             13